DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 and 38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-32 and 38 are rejected as claim 26 recites a method for microbial bioburden reduction of a chromatography matrix but does not affirmatively recite the matrix having/comprising spore forming bacteria, gram negative bacteria gram negative bacteria, bacillus pseudofirmus, microbacterium spp, stenotrophomonas maltophilia.  As such the reduction of same lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the claim is interpreted to mean the process is capable of said result.  
Claim 31 appears to recite a properties resulting from the claimed process and no additional process steps (i.e. results in…. no affirmative statement of steps wherein the bacteria are measured by a process, etc. showing reduction of….) rendering the claim indefinite (and not further limiting) as it is unclear what steps the applicant is claiming.
CLAIM INTERPRETATION / INTRODUCTION
Any and all claim interpretations set forth in the rejections under Section 112 are incorporated herein.  And an all claim interpretations and introductory matters below set forth are expressly incorporated into each and every rejection below as though fully set forth therein. 
The claims recite ranges using the term “about” which is defined in the instant specification as:

    PNG
    media_image1.png
    183
    1033
    media_image1.png
    Greyscale

Given the broad definition of the term about various rejections are below set forth as anticipation and/or anticipation in the alternative obvious due to the ranges as more fully below set forth.
Since the prior art discloses contacting a chromatography matrix with the claimed composition for the claimed amount of time and/or overlapping ranges as below set forth, the process of the prior art will meet and/or overlap the range of bioburden reduction and is capable of reducing the spore forming bacteria etc. of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The prior art teaches the claimed compositional components used for treating a chromatography matrix.  As such combining same would be obvious to try by one of ordinary skill in the art at the time of filing the invention.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
The below prior art teach ranges which meet, overlap or fall within the claimed ranges as more fully below set forth.  See MPEP 2144.05(I): "In the case where the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 19-21, 26, 31-32 and claims 37-38 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by  Bjorkman (WO 2016/139128A1)
Regarding Claims 19-21, 26, 31-32 and 37-38: 
Bjorkman (WO 2016/139128A1) discloses a sanitizing method for chromatography matrices (Abstract) comprising contacting the matrix with a solution comprising an oxidant such as hydrogen peroxide, peformic acid, peracertic acid, perpopropionic acid and perbutyric acid (P4 L25-35 i.e. acetic acid is NOT required) The solution may contain one or more oxidants and has a pH of 2-12, 2-4 or 2-3 (P5 L1-7) 
The cleaner disinfectant provides reduction bacillus subtilis (gram positive) spores (Table 1) (meeting claim 26 and 31 and 32 for microbacterium spp) 
The treatment reduces bacteria and spores by at least 5 log 10 or at least 6 log 10 (P9 L20-23)(meeting the limitations of claim 26) 
For example:

    PNG
    media_image2.png
    910
    675
    media_image2.png
    Greyscale

(meeting M urea and ranges thereof and time of at least 30 min, one hour, etc.)
The sanitization reduces bacterial spores and bacteria (P 13 L30-P14 L12) 
The matrix is sanitized for 1 minute to 24 H or 14 Min to 3 hours (See claim 8 reference) 
The process includes a cleaning in place step (P9 L13-20) 

    PNG
    media_image3.png
    240
    936
    media_image3.png
    Greyscale
(P13)
The process was tested on bacillus subtilis spores and pseudomonas aeruginosa vegetable bacteria and the reduction of the spore and bacteria was measured using filtration (i.e. bio filtration of claim 31) (P14 L5-25) and dye (i.e. staining) (P22 L1-15) 
The sanitation is compatible with commercial chromatograph matrixes including MabSelect Protein A, MabSelect SuRe Protein Z, etc. (P15 L30-P16 L10) and may be used a room temperature (P5 L10-15) 
Acetic acid is not required (the oxidant may be something other than acetic acid as more fully above set forth) (meeting the limitations of claims 37-38)
Claim 22-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman (WO 2016/139128A1) as applied to claims 19-21, 26, and 31-32 and claims 37-38 above.
Regarding Claims 22-25 and 27-30:
Mahajan discloses the limitations above set forth.  Mahajan discloses the cleaning fluid may also comprise 2 % benzyl alcohol (Table 2) and ethanol (Table 9) such as 19 % ethanol [0353] (i.e. about 20 %) As such it would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use same with the urea. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action.  For example:
Protein A Columns Mo Bi Tex MoBiTecGmbH2015 (as submitted by applicant in IDS) discloses sanitizing a Protein A column (i.e. chromatography column/matrix) with one or more of:

    PNG
    media_image4.png
    272
    859
    media_image4.png
    Greyscale

Mahajan et al (US 2015/0093800) discloses a method of cleaning and regenerating chromatography material (abstract) and teaches using a cleaning fluid which may comprise 2 % benzyl alcohol (Table 2) and ethanol (table 9) [0263,0353] where the chromatography column treats bacterium bacillus [0244] and the column is treated with a storage buffer of benzyl alcohol 2 % [0012, 0026]
WO 01/27623 discloses a chromatography matrix regeneration buffer agent used in conjunction with other agents such as ethanol, and urea (P7 L1-12) 
The reference teaches a method of regenerating a resin by washing with a regenerating buffer (See claim 1 reference) where the regeneration includes 6 M urea and wash can include 16.9 % ethanol (See P 22 L1-20) 
WO 2016/056453A1 published 4/14/2016 also published as US 2017/0275571 – citing thereto for English translation/equivalent  discloses a cleaning agent for a reverse process of cleaning said membrane [0020 and 0023]) the composition may also comprises solvents such as ethanol [0060] the concentration of the urea varies with pH of the cleaning liquid such a 001 to 10 wt.% [0071] immersion in the urea such as at 1 % may be for 0-150 hours (Fig 3) 
Bian (US 2010/0112597) discloses treating a chromatography matrix [0039-0040] including washing [0043]   with 20 % ethanol [0059] and 4-8 M urea [0024] 
US 2013/0280788 discloses cleaning chromatography matrix with buffers and cleaning in place technology known to those of skill in the  [0225] comprising ingredients such as:

    PNG
    media_image5.png
    412
    528
    media_image5.png
    Greyscale


Brierley et al (US 5,650,496) discloses a process of contacting a chromatography matrix and washing same (See claims 13-14) and washing the matrix with a buffer a buffer 1.5 to 3 M urea and 5 to 20 v/v ethanol (see claim 11 of reference)  
Antibody Variable Region Interactions with Protein A Implications for the Development of Generic Purification Processes
Ghose Allen Hubbar Brooks Cramer 10/4/2005 Wiley InterScience  Biotechnology and Bioengineering Vol 92 No 6 12/20/2005 discloses contacting a chromatography matrix with urea 6 M and benzyl alcohol 2 %:

    PNG
    media_image6.png
    248
    465
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796